UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALVIN A. RIVERS,

                                   Plaintiff,

                       -against-                                    19 Civ. 11554 (PAE)

 VERIZON COMMUNICATION OF NEW                                     ORDER OF SERVICE
 YORK and FEDERAL COMMUNICATION
 COMMISSION,

                                   Defendants.

PAUL A. ENGELMAYER, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12182 et seq.; 42 U.S.C. § 1983; and state law, alleging that defendants

violated his rights. By order dated January 21, 2020, the Court granted plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”). Dkt. 4.

       Because plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (explaining that the court must order service

by the U.S. Marshals Service if the plaintiff is authorized to proceed IFP). Although Rule 4(m)

of the Federal Rules of Civil Procedure generally requires that the summons and complaint be

served within 90 days of the date the complaint is filed, plaintiff is proceeding IFP and could not

have served the summons and complaint until the Court reviewed the complaint and ordered that

a summons be issued. The Court therefore extends the time to serve until 90 days after the date

the summons is issued. If the complaint is not served within that time, plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding
that it is plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the pro se [plaintiff proceeding IFP]

provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

        To allow plaintiff to effect service on defendant Verizon Communication of New York

(“Verizon”) through the U.S. Marshals Service, the Clerk of Court is instructed to complete a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for this defendant.

For service on defendant Federal Communications Commission (“FCC”), the Clerk of Court is

further instructed to: (1) complete a USM-285 form for the FCC; and (2) mark the box on the

USM-285 form labeled “Check for service on U.S.A.” The Clerk of Court is also directed to

issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if he fails to do so.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to plaintiff, together with an

information package.

        The Clerk of Court is further instructed to (1) complete the USM-285 forms with the

addresses for Verizon and the FCC; (2) mark the box on the USM-285 form for the FCC labeled




                                                   2
“Check for service on U.S.A.”; and (3) deliver all documents necessary to effect service to the

U.S. Marshals Service.

          SO ORDERED.



                                                       
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge

 Dated:   January 24, 2020
          New York, New York




                                                3
       DEFENDANTS AND SERVICE ADDRESSES

Verizon Communication of New York”
140 West Street
New York, New York 10007

Federal Communications Commission
445 12 Street SW
Washington D.C. 20554
